NUMBER 13-20-00570-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


EDINBURG CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,                                                  Appellant,

                                            v.

GREVIL O. AYALA,                                                               Appellee.


                  On appeal from County Court at Law No. 2
                         of Hidalgo County, Texas.


                                        ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       Appellee’s retained counsel, Carlos E. Hernandez, Jr., has filed a motion to

withdraw as attorney of record and a motion for extension of time to file appellee’s brief.

We GRANT both motions. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate

Procedure, counsel is directed to notify appellee, in writing, of any previously undisclosed
deadlines and file a copy of that notice with the clerk of this court.

       Appellee is ordered to file a brief on or before June 10, 2021. Furthermore,

appellee is directed to notify the Court promptly if he retains new counsel on appeal by

filing a notice including that attorney’s name, email address, mailing address, telephone

number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6.

                                                          PER CURIAM


Delivered and filed the
27th day of May, 2021.




                                              2